Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 ADM Reports Third Quarter 2012 Earnings of $399 Million or $0.60 per Share Adjusted EPS of $0.78, down 12 percent from strong year-ago quarter Segment operating profit declined on weak ethanol and European oilseeds markets Dividends and share repurchases of $171 million during the quarter DECATUR, Ill., May 1, 2012 – Archer Daniels Midland Company (NYSE: ADM) today reported financial results for the quarter ended March 31, 2012. The company reported net earnings for the quarter of$399 million, or $0.60 per share, down 31 percent and 30 percent respectively from the same period one year earlier. Adjusted earnings per share1—which excludes the impact of LIFO, restructuring costs and other adjustments—was $0.78 per share, 12 percent lower than the prior-year quarter. Segment operating profit1 was $887 million, down 12 percent from the year-ago quarter. “This quarter, we delivered very good results despite difficult margin environments, particularly in ethanol and European oilseeds,” said ADM Chairman and CEO Patricia Woertz. “The strong third quarter last year set a high bar, and this quarter represents a solid performance by the team.” “Looking ahead, planting is underway in North America, and we’re encouraged by the projected corn and soybean acreage,” added Woertz. “Meanwhile, we continue to leverage our global origination, processing and transportation network to deliver products to our customers and returns to our shareholders.” Third Quarter 2012 Highlights · Adjusted EPS of $0.78 excludes a LIFO charge of $0.10 and restructuring charges of $0.08. · Oilseeds Processing profit declined $117 million primarily due to the absence of significant, favorable timing effects which benefited year-ago results. Improved results in North and South America significantly offset weakness in Europe. · Corn Processing results decreased $74 million as improved sweetener results were offset by poor ethanol margins. · Agricultural Services profit rose $8 million, as lower North American grain exports were offset by improved international merchandising margins and volumes. · Other businesses’ results were steady when excluding positive timing effects. · Corporate costs include $74 million of pre-tax restructuring charges, or $0.07 per share, largely related to the global workforce reduction program. · ADM returned $171 million to shareholders in the quarter, including buying back nearly 2 million shares. 1 Non-GAAP financial measures, see pages 5 and 10 for explanations and reconciliations Adjusted EPS of 78 Cents, down 11 Cents Adjusted EPS decreased primarily due to lower segment operating profit, partially offset by lower corporate expenses. The effective tax rate for the quarter was 29 percent, resulting in a cumulative rate of 30 percent. Oilseeds Earnings Comparable Absent Timing Effects Oilseeds operating profit in the third quarter was $395 million, down $117 million from the same period one year earlier. Excluding last year’s significant, positive mark-to-market timing effects, operating profit was comparable. Crushing and origination operating profit was $271 million. Improved results in North and South America significantly offset continued weakness in Europe. Tight South American crop supplies led to increased soybean meal exports from North America. And, in South America, favorable positioning and increased farmer selling led to good grain origination results. Refining, packaging, biodiesel and other generated a profit of $75 million for the quarter, down $14 million on weaker biodiesel results from North and South America. Oilseeds results in Asia for the quarter were up $31 million over the prior year’s third quarter, principally reflecting ADM’s share of the results from its equity investee Wilmar International Limited. Corn Processing Results Weaker on Poor Ethanol Margins Corn processing operating profit was $130 million, a decrease of $74 million from the same period one year earlier. Sweeteners and starches operating profit increased $47 million to $93 million. Export demand for sweeteners remained strong, and average selling prices rose as new sweetener contracts came into effect through the quarter. Bioproducts results in the quarter decreased $121 million to $37 million. Ethanol margins remained weak through the quarter, amid excess industry production that lessened through the quarter. Results also reflect a $14 million charge related to the closure of ADM’s 30 million gallon per year ethanol dry mill at Walhalla, N.D. Page 2 Agricultural Services Results Stable, Reflecting Balanced Footprint Agricultural Services operating profit was $179 million, up $8 million from the same period one year earlier. Merchandising and handling earnings were essentially flat. ADM’s Black Sea and other international merchandising operations saw good volumes and margins, while North American grain export volumes were down due to low U.S. crop inventories. Earnings from transportation operations rose $7 million. Other Results Steady, Excluding Timing Effects, with Other Processing Remaining Strong In the third quarter, profit from ADM’s Other businesses was $183 million, up $64 million from the same period one year earlier. Excluding net timing effects, the results in Other were comparable to last year’s results. In other processing, profits rose $105 million to $201 million. Cocoa results this quarter were impacted by $72 million in mark-to-market timing gains. The underlying performance in cocoa remained strong, driven by good cocoa press margins. Wheat milling results, including ADM’s share of Gruma S.A.B. de C.V., were essentially flat. Other financial declined $41 million to a loss of $18 million due to loss reserves at ADM’s captive insurance subsidiary related to crop risk and property claims. Current Landscape Assessment Worldwide demand for crops and agricultural products continues to grow at a stable rate. Global supplies of corn and soybeans should tighten until the North American harvest. As the South American harvest is coming into the market, U.S. oilseed processing rates and soybean meal exports are returning to seasonal levels. Depressed U.S. ethanol margins have slowed industry production, improving alignment of supply and demand. U.S. corn wet milling demand remains strong, led by sweetener exports. Page 3 Conference Call Information ADM will host a conference call and audio webcast at 8:30 a.m. Central Time on Tuesday, May 1, 2012, to discuss financial results and provide a company update. A financial summary slide presentation will be available to download approximately 60 minutes prior to the call. To listen to the call via the Internet or to download the slide presentation, go to www.adm.com/webcast. To listen by telephone, dial 888-522-5398 in the U.S. or 706-902-2121 if calling from outside the U.S.; the access code is 69225213. Replay of the call will be available from 9 a.m. Central Time on May 2 to May 8, 2012. To listen to the replay by telephone, dial 855-859-2056 or 404-537-3406; the access code is 69225213. To listen to the replay online, visit www.adm.com/webcast. About ADM For more than a century, the people of Archer Daniels Midland Company (NYSE: ADM) have transformed crops into products that serve vital needs. Today, 30,000 ADM employees around the globe convert oilseeds, corn, wheat and cocoa into products for food, animal feed, industrial and energy uses. With more than 265 processing plants, 400 crop procurement facilities, and the world’s premier crop transportation network, ADM helps connect the harvest to the home in more than 160 countries. For more information about ADM and its products, visit www.adm.com. Archer Daniels Midland Company Media Relations Contact David Weintraub 217-424-5413 Investor Relations Contact Ruth Ann Wisener 217-451-8286 Financial Tables Follow Page 4 Segment Operating Profit and Corporate Results A non-GAAP financial measure (unaudited) Quarter ended March 31 Nine months ended March 31 Change Change (in millions) Oilseeds Processing Operating Profit Crushing and origination $ $ $ ) $ $ $ ) Refining, packaging, biodiesel and other 75 89 ) ) Asia 49 18 31 25 Total Oilseeds Processing $ $ $ ) $ $ $ ) Corn Processing Operating Profit Sweeteners and starches $
